Exhibit 5 JOINT FILING AGREEMENT The undersigned hereby agree that a single Schedule 13D (or any amendment thereto) relating to the Common Stock of Clean Diesel Technologies, Inc. shall be filed on behalf of each of the undersigned and that this Agreement shall be filed as an exhibit to such Schedule 13D. Dated:October 22, 2010 Rockport Capital Partners, L.P. By: RockPort Capital I, LLC, its General Partner By: /s/ Tom Scott,Attorney-in-Fact* RP Co-Investment Fund I, L.P. By: RP Co-Investment Fund I GP, LLC, its General Partner By: /s/ Tom Scott,Attorney-in-Fact* RockPort Capital I LLC By: /s/ Tom Scott,Attorney-in-Fact* RP Co-Investment Fund I GP, LLC By: /s/ Tom Scott,Attorney-in-Fact* Alexander Ellis III By: /s/ Tom Scott,Attorney-in-Fact* Janet B. James By: /s/ Tom Scott,Attorney-in-Fact* William E. James By: /s/ Tom Scott,Attorney-in-Fact* Charles J. McDermott By: /s/ Tom Scott,Attorney-in-Fact* David J. Prend By: /s/ Tom Scott,Attorney-in-Fact* Stoddard M. Wilson By: /s/ Tom Scott,Attorney-in-Fact* * Signed pursuant to a Power of Attorney filed as Exhibit 5 to this Schedule 13D.
